--------------------------------------------------------------------------------

Exhibit 10.10


Translated From Spanish


AGREEMENT OF ASSIGNATION OF RIGHTS IN INSTALLMENTS (“THE AGREEMENT”) CELEBRATED
BY, IN ONE SIDE, THE MESSRS. GERARDO BUSTAMANTE GARCIA, ROBERTO KONISHI MOTTA,
AND THE HEIRS OF MR. AURELIO ROSALES PATIÑO WHO IS DECEASED, THE MESSRS. AURELIO
ROSALES REAL, ALBERTO ROSALES REAL, MIGUEL ROSALES REAL, JACOB ROSALES REAL AND
MARIA JOSE ROSALES REAL AND MRS. MARIA SOCORRO REAL CARRANZA, BY THEIR OWN RIGHT
(ON WARDS AND AS A WHOLE, WILL BE NAMED THE “ASSIGNORS”) AND WITH THE PERMISSION
OF THE WIFE OF MR. GERARDO BUSTAMANTE GARCIA, MRS ANA LUISA RIVERA RODRIGUEZ;
AND IN THE SECOND SIDE, FINDER PLATA S.A. DE C.V. (ON WARDS WILL BE NAMED THE
“ASSIGNEE”), REPRESENTED IN THIS ACT BY ITS LEGAL REPRESENTATIVE, ING. JUAN
MIGUEL R¥OS GUTIÉRREZ (ON WARDS THE ASSIGNORS AND THE ASSIGNEE, AS A WHOLE WILL
BE NAMED THE “PARTIES”), UNDER THE FOLLOWING STATEMENTS AND CLAUSES:

STATEMENTS


I.

The ASSIGNORS declare, by their own right, that:

     a.

There are physical persons with Mexican nationality, with the respective data
and addresses located in:

      

Mr. Gerardo Bustamante Garcia, married under conjugal society, with address:
Sierra Nevada #226, Fraccionamiento Colinas del Padre 2da Seccion, C.P. 98085,
Zacatecas, Zacatecas, Mexico.

      

Mr. Roberto Konishi Motta, single(divorced) , with address: Cerro Mixton # 110,
Fraccionamiento Colinas del Padre 1era Seccion, C.P. 98085, Zacatecas,
Zacatecas, Mexico.

      

Mr. Aurelio Rosales Real, single, with address: Calle Maiz #7, Colonia La
Mezcalera, C.P. 46403, Tequila, Jalisco, Mexico.

      

Mr. Alberto Rosales Real, single, with address: Calle Maiz #7, Colonia La
Mezcalera, C.P. 46403, Tequila, Jalisco, Mexico.

      

Miguel Rosales Real, single, with address: Calle Maiz #7, Colonia La Mezcalera,
C.P. 46403, Tequila, Jalisco, Mexico.

      

Jacob Rosales Real, single, with address: Calle Maiz #7, Colonia La Mezcalera,
C.P. 46403, Tequila, Jalisco, Mexico.

1

--------------------------------------------------------------------------------


   

Maria Jose Rosales Real, minor, single, with address: Calle Maiz #7, Colonia La
Mezcalera, C.P. 46403, Tequila, Jalisco, Mexico.

           

Maria Socorro Real Carranza, single (widow), with address: Calle Maiz #7,
Colonia La Mezcalera, C.P. 46403, Tequila, Jalisco, Mexico

          b.

All of them, except Maria Jose Rosales Real, have the juridical and economical
competence for the celebration of this Agreement.

          c.

Maria Jose Rosales Real appears, represented by her mother Mrs. Maria Socorro
Real Carranza, who has the whole custody over her as a minor. And who are dealt
the needed judicial authorization for celebrate this Agreement in name of the
minor.

          d.

They are co-owners of the rights derivate of the mining concessions, described
below (on wards and as a whole will be named “ MINING CONCESSIONS”), and copies
of the respective titles are attached in this Agreement as Annex “1”.


Name of the
CONCESSION Number of Title Validation Surface (hectares) Corazon 1 Fracc. I
231902 May 16, 2008-
May 15, 2058 53.3025 Corazon 1 Fracc. II 231903 May 16, 2008-
May 15, 2058 29.1353 Corazon 1 Fracc. III 231904 May 16, 2008-
May 15, 2058 3.7462 Corazon 2 231905 May 16, 2008-
May 15, 2058 117.1644 Corazon 3 231906 May 16, 2008-
May 15, 2058 517.6648


  e.

The MINING CONCESSIONS are free of all assessment, warranty or any limitation
and they are not under any judicial or extrajudicial process that could limit
the assignation of rights derivate of themselves on favor to the ASSIGNEE. Also,
they are not under any administrative, private, judicial or other nature
process, neither any notification received, that represents any legal
contingency, including mining, environmental, and any other nature like
juridical, regulatory or monetary contingency, with derivate liabilities to any
authority or third persons, or that could inhibit the assignation of rights
agreed in this Agreements.

2

--------------------------------------------------------------------------------


f.

That is their will transfer of each aliquot part which belongs to each one over
the total derivate rights from the MINING CONCESSIONS, which are described in
the subsection (d) of this Statement, in the terms and conditions pointed in
this AGREEMENT.

     g.

Each belonging part of the ASSIGNOR, over the MINING CONCESSIONS corresponding
rights, are described in the following percents:

      

Gerardo Bustamante Garcia: 34 % (thirty four percent)

      

Roberto Konishi Motta: 33% (thirty three percent)

      

To the surviving wife of Mr. Aureliio Rosales Patiño and his heirs, belongs as a
whole a 33% (thirty three percent), according to the next relation: the half of
this 33%, belongs to the Mrs. Maria Socorro Real Carranza, who, under her and
others Assignors’ statements, was married with Mr. Aurelio Rosales Patiño
(actually deceased), under conjugal society, meaning that Mrs. Maria Socorro
Real Carranza owns 16.5% (sixteen point five percent) of the rights over the
MINING CONCESSIONS, the other half belongs to Mr. Aurelio Rosales Real, Alberto
Rosales Real, Miguel Rosales Real, Jacob Rosales Real and the minor Maria Jose
Rosales Real, being this people, legitimate children of Mr. Aurelio Rosales
Real, and who have been judicially declared as universal and unique heirs of
himself, reason why each one owns 3.30% (three point thirty percent) of the
MINING CONCESSIONS rights.

     h.

The ASSIGNORS, representing the corresponding percent of the succession of Mr.
Aurelio Rosales Patiño, including the proportional part belonging to Mrs. Maria
Socorro Real Carranza, in her position as a surviving wife who was married with
Mr. Aurelio Rosales Patiño under conjugal society; manifest that have been
judicially declared as universal and unique heirs of the succession of merit,
since they are processing the succession in the Mixed Court of First Instance of
Tequila, Jalisco, under the file number 96/2011, and that there are agree in the
assignation, in terms that will be detailed later, with description of the each
belonging part of the MINING CONCESSIONS:

     i.

About the minor Maria Jose Rosales Real, the MEMBERS agree certain terms
described later.

     II.

The ASSIGNEE declares, through its legal representative, that:

     a.

Is a real mining society, build under the laws in the Estados Unidos Mexicanos,
according to the public writing number 11,317, on July 12, 2011, granted in
presence of the attorney Alberto Briceño Alatriste, Public Notary number 108 in
Estado de Mexico; registered in the Public Properties and Commerce Record of
Zacatecas state, with the trade folio number 12563*17, August 4, 2011.

3

--------------------------------------------------------------------------------


  b.

Its legal representative, under the public writing mentioned in the previous
paragraph, has all the needed powers for force it to the terms and conditions of
this Agreement, which have been not modified, revoked or restricted in any way,
and that

      c.

Has interest in the acquisition of the 100% (one hundred percent) of derivate
rights from the MINING CONCESSIONS, in terms and conditions pointed in this
AGREEMENT.

    III.

Both PARTIES, declare that:

By virtue of this AGREEMENT, the PARTIES leave out any other verbal or written
agreement, made previous to the celebration date of this AGREEMENT, reason why
this AGREEMENT will be reign in all moment and for all the possible effects.

Based on the previous Statements, the PARTIES grant this Agreement with obeying
to the next clauses:

CLAUSES


FIRST.- RIGTHS ASSIGNATION. The ASSIGNORS grant and transfer each of them, to
the ASSIGNEE, the aliquot corresponding part of the 100% (one hundred percent)
of all derivate rights from the MINING CONCESSIONS, meaning that each Assignor
transfers the belonging percent of the derivate rights over the MINING
CONCESSIONS, under the detailed description on the Statement I of the ASSIGNORS
in this AGREEMENT. For its part, the ASSIGNEE accepts the assignation and
acquires from each Assignor, the aliquot part of the rights possession of the
MINING CONCESSION, matter of this AGREEMENT.

SEGUNDA.- RIGTHS ASSIGNATION PRICE. The price of the MINING CONCESSION RIGTHS,
matter of this Agreement, is USD$800,000 (eight hundred thousand US dollars
00/100) legal currency in USA (on wards US Dollars), amount that will be paid to
each Assignor in the next mode:

i.

US$100,000 (one hundred thousand US dollars 00/100) in the signing date and with
ratification in presence of the public notary of this Agreement (on wards the
SIGNING DATE), amount that will be divided in corresponding percents to each
Assignor. In case that the ASSIGNORS and the ASSIGNEE sing and ratify their
signatures in the presence of the public notary in different dates, will be
considered as the SIGNING DATE, the last date of signatures ratifications by the
public notary.

4

--------------------------------------------------------------------------------

      ii.

US$55,000 (fifty five thousand US dollars 00/100) in date of 12 (twelve) months
celebration, counted by calendar month since the SIGNING DATE of this AGREEMENT,
amount that will be paid in corresponding percents to each Assignor.

    iii. US$55,000 (fifty five thousand US dollars 00/100) in date of 24 (twenty
four) months celebration, counted by calendar month since the SIGNING DATE of
this AGREEMENT, amount that will be paid in corresponding percents to each
Assignor.     iv. US$55,000 (fifty five thousand US dollars 00/100) in date of
36 (thirty six) months celebration, counted by calendar month since the SIGNING
DATE of this AGREEMENT, amount that will be paid in corresponding percents to
each Assignor.     v. US$535,000 (five hundred thirty five thousand US dollars
00/100) in date of 42 (forty two) months celebration, counted by calendar month
since the SIGNING DATE of this AGREEMENT, amount that will be paid in
corresponding percents to each Assignor.

The PARTIES agree that the ASSIGNORS will expedite to the ASSIGNEE the bills
that protect the payment received from the ASSIGNEE, through a document which
contents include all of the established requirements by the applicable and legal
dispositions in financial matter; in this case will be added to the payment
amount the corresponding Added Value Tax (IVA), which will be transfer at the
moment of the payment.

The PARTIES also agree that in case that one of the ASIGNORS cannot expedite the
appropriate bill due his or her financial regime, according to the previous
paragraph, the ASSIGNEE should make the correspondent withholding for the
accomplishment effects to the legal dispositions in the fiscal matter in Estados
Unidos Mexicanos.

THIRD.- PAYMENT STIPULATIONS. About the payment, matter of this Agreement, the
PARTIES agree that:



        a)

The ASSIGNEE will be able to pay in national, Mexican legal currency or in US
dollars, adding the value of IVA tax, which will be transfer at each payment
moment. The US dollars conversion to national currency, will be according to the
currency exchange for solve the obligations in foreign currency payable in the
Mexican Republic, published in the Official Journal of the Federation, the
immediate business day previous to the payment.

5

--------------------------------------------------------------------------------

        b)

The ASSIGNORS, Roberto Konishi Motta and Gerardo Bustamante Garcia, name as
their common representative to Mr. Gerardo Bustamante Garcia. Meanwhile, the
universal heirs ASSIGNORS of Mr.Aurelio Rosales Patiño and his surviving wife
Mrs. Maria Socorro Real Carranza, name as their common representative to Mr.
Aurelio Rosales Real (both as “Common Representatives”), who among other powers,
will be able to receive the payments made by the ASIGGNEE to the ASSIGNORS,
mentioned in the terms of this AGREEMENT.

        c) The ASSIGNEE will pay to the ASSIGNORS, exclusive through their
Common Agents, through a check, presented in the respective Common Agent's
addresses, pointed in the Eight clause of this Agreement or through a bank
deposit or electronic transference in the bank account detailed below, in the
next subsection. The MEMBERS expressly agree that any payment made to the
respective Common Agents, will be considered as a well done payment to the
ASSIGNORS, and that if in the future emerge controversy o differences between
ASSIGNORS by payments motive the ASSIGNEE will be not affected by it.      

The respective bank accounts of the Common Representatives, where the payments
will be transfer, matter of this Agreement, in terms of this clause, are as
follows:

  a) The bank account of Mr. Gerardo Bustamante Garcia, for receiving payments,
under this clause:

Titular name: Gerardo Bustamante Garcia
Bank: BBVA Bancomer
Branch Office: Tahona
Number Account: 0173447200
CLABE: 012930001734472003

  b) The bank account of Mr. Aurelio Rosales Real, for receiving payments, under
this clause:

 Titular name: Aurelio Rosales Real
Bank: BANAMEX
Branch Office: 0423
Number Account: 5510702
CLABE: 002397042355107026


6

--------------------------------------------------------------------------------

        d) The ASSIGNORS will expedite to the ASSIGNEE a bill by each payment
received by it and under terms of this Agreement, the bill will be delivered by
the Common Representative, through a document which contents all the
requisitions established by the legal dispositions applicable in fiscal matter.
        e) If the day of payment is a non-business day, the ASSIGNEE will pay to
the Common Representative the immediate business next day; and         f) The
ASSIGNEE will not be responsible of the way how the Common Representative
deliver to the ASSIGNORS the established payment in this Agreement, neither the
way how the ASSINGORS divide the payment, matter of this Agreement, reason why
the MEMBERS agree and force themselves that in this act, the ASSIGNEE is
released of any liability that could be emerge about the payment reception of
distribution. In case that appears any conflict between the ASSIGNORS,
themselves release, since that moment to the ASSIGNEE of any derivate liability
of the payment distribution decided by them.

FOURTH .- INDEMNITY. The ASSIGNORS grant the percentage that as aliquot part,
each of them owns under the percents defined in the first statement of the
ASSIGNORS, present in this Agreement, free of all assessment and without any
limitation, responding from the restructuring for the eviction case, forcing to
indemnify to the ASSIGNEE for any damage, as well as any affection suffered by
the ASSIGNEE for any ASSIGNOR’s act or omission, included any those previously
done to the Signing Date of this Agreement.

FITFTH .- The ASSIGNORS who represent the equivalent to the corresponding
percentage of Mr. Aurelio Rosales Patiño, expressly declare that are forced to
this terms, in the sense that they are processing the correspondent succession
in the Mixed Court of First Instance of Tequila, Jalisco, under the number file
96/2011, in which they have been judicially declared as unique and universal
heirs of the mentioned succession, supporting that with a Photostat copy
properly certified of the respective judge`s resolution, same that is added in
this Agreement as Annex 2.

SIXTH-. MINING RIGHTS’ PAYMENT The ASSIGNEE will be responsible since the
Signing date of this Agreement, of the Mining rights’ payment from the MINING
CONCESSIONS, as well as the accomplishment of all the applicable obligations to
the mining concession under terms of the Mining Law and its regulation, also
under the Rights’ Federal Law. In case that the corresponding part of Maria Jose
Rosales Real, does not achieve the judicial permission compromised in the 9th.
Clause of this Agreement, in the programmed period in that clause, the ASSIGNEE
will be able to claim to that Assignor proportionally the corresponding refund
from the Mining rights’ payment from the MINING CONCESSIONS; refund that will be
done in cash or by electronic transfer to the ASSIGNEE’s bank account pointed on
wards in this clause, not longer than a period of 30 (thirty) days next to the
date of refund demand by the ASSIGNEE. The refund demand done by the ASSIGNEE,
in terms of this clause, will be presented in the Common Representative’s
address, and the PARTIES agree that if the notification is done in that address
will be considered as a valid notification.

7

--------------------------------------------------------------------------------

Information of the ASSIGNEE’s bank account:

Titular Name: Finder Plata, S.A. de C.V.
Bank: BANAMEX
Branch Office: 7002
Number account: 2085636
CLABE: 002934700220856369


SEVENTH.- CONFIDENTIALITY. Except the documents registration in the qualified
authorities, needed for this Agreement, or the information that in any way could
be request by the competent authorities; all the stipulations, documentation and
information related to this Agreement will be remain with the confidential
character between the MEMBER and their respective successors.

EIGHTH.- RIGHTS ASSIGNATION.- The ASSIGNORS, only will be able to assign the
derivate rights and liabilities from this Agreement, with the previous written
consent of the ASSIGNEE, which will not be able to reject that consent in a
unjustified way, whenever the third assignor in matter is forced to obey all
terms and conditions of this Agreement. The ASSIGNEE will be able to transfer
the rights and liabilities of this Agreement, to the physical or legally moral
person, designed by the ASSIGNEE, for that effect will be enough that the
ASSIGNEE notifies with a written notice to the ASSIGNORS through the Common
Representative with 8 (eight) natural days previous to the assignation.

NINETH.- In matter of the rights belonging to the minor María José Rosales Real,
the legal representative and tutor of her, agrees that will request the judicial
authorization mentioned in the 592 and 593 articles of the Civil Code, of
Jalisco State. The Members agree that the legal representative of the minor will
have a maximum period of six months for achieve that authorization and exhibit
it to the ASSIGNEE in a certified copy of the Competent Judge’s solid
resolution; suspensive condition that once accomplished the ASSIGNEE will be
able to pay, according to this Agreement, in favor of the minor, the 3.3% (three
point three percent) of the 100% of the Concessions, matter of this Agreement.
The PARTIES will be able of pact, in a written and common agreement a longer
period for the achievement and exhibitions of the authorization, described in
this paragraph.

About the mentioned above, in the next three business days to the date of
accomplishment of the suspensive conditions; meaning the date in which the legal
Representative of the minor delivers to the ASSIGNEE, in the established address
in this Agreement, the certified copy of the Competent Judge’s solid resolution
that will make her able to sign and celebrate this Agreement in representation
of the minor; the ASSIGNEE will pay the amount mentioned in the subsection “I”
of the second clause of this Agreement and the other payments will be performed
according to the established calendar in the subsections “ii” and “v” of the
same second clause of this Agreement, whenever is satisfied the suspensive
condition agreed in this Agreement and specifically described in this clause.

8

--------------------------------------------------------------------------------

The Members agree that in case of non obtain that resolution for the
authorization for signing to the legal representative of the minor for the
celebration of this Agreement, in her representation, and that the Assignor
decides not finish this Agreement, the minor will be co-owner in the percentage
of 3.3% (three point three percent) of the 100% of the Concessions, in
conjunction with the Assignor, who will have the 96.7% (ninety-six point seven
percent) of the Mining Concessions, reason why that parties will have the rights
and liabilities of the co-ownership.

TENTH.- TERMINATION. The ASSIGNEE will be able to finish this Agreement, in any
moment, without authorization of the ASSIGNORS. In that case, the ASSIGNEE will
notify to the ASSINGORS the termination, through the Common Representative, with
forty natural days previous to the effective termination date. In the effective
termination date, the payments already made to the ASSIGNORS according to the
established payment calendar in this Agreement, will be not refund to the
ASSIGNEE. Also the payments that according to the established calendar in this
Agreement have to be made after the effective termination date will be no longer
performed by the ASSIGNEE, because the Agreement will be ended according to this
clause.

ELEVENTH.- NOTICES. All notices or notifications that the PARTIES must perform,
in matter of this Agreement, will be done by written way. Those notices will be
deliver in person, through a messenger with the corresponding acknowledgment of
receipt, and will be correctly leaded to the corresponding parties, to his
mentioned address established in this Agreement, which until the opposite is
displayed, will be used the next:

ASSIGNORS:

Mrs. Gerardo Bustamante García, Roberto Konishi Motta, María del Socorro Real
Carranza, Aurelio Rosales Real, Alberto Rosales Real, Miguel Rosales Real, Jacob
Rosales Real y María José Rosales Real, thorugh their Common Representatives,
the Mrs.:

Mr. Gerardo Bustamantes García: Sierra Nevada #226; Fraccionamiento Colinas del
Padre 2da Sección, C.P. 98085, Zacatecas, Zacatecas.

Mr. Aurelio Rosales Real: Calle Maiz #7, Colonia La Mezcalera, C.P. 46403,
Tequila, Jalisco.

In case, the Common Representatives change addresses, or the ASSIGNORS change by
unanimity and written way of Common Representative, the ASSIGNORS are forced to
written notice to the ASSIGNEE, in a period of 5 (five) days next to the date of
the new address designation and its forced to be inside the Mexican Republic.

9

--------------------------------------------------------------------------------

As long as there is not notice of the new address, the PARTIES agree that any
notice done in the address here established will be considered as correctly
delivered.

ASSIGNEE:

Finder Plata S.A. de C.V.
Privada Orquideas No. 23, Los Geranios, Guadalupe, Zacatecas, C.P. 98600
Attention: Ing. Juan Miguel Ríos Gutiérrez.

TWELVETH.- ASSIGNEES. The PARTIES agree that this Agreement forces and benefits,
in the terms of itself, to the ASSIGNORS, their successors, and the ASSIGNEE and
its successors.

THIRTEENTH.- EXPENSES AND TAXES. The notary expenses and fees, related to this
Agreement, will be pay by the ASSIGNEE. The taxes of the received amounts by the
ASSIGNORS because of this Agreement will be pay by the ASSIGNORS themselves.

FOURTEENTH.- AGREEMENT’S INTEGRITY. The PARTIES agree that by any reason or
circumstance, a section or clause of this Agreement is declared invalid in solid
sentence, that situation will not be able to void in any way the rest of this
Agreement, so must be applied as extra, the dispositions of the common right
about the invalid section, this, according to the text of this Agreement, which
validity is not affected.

FIFTEENTH.- JURISDICTION. For the interpretation, execution and compliance of
this Agreement, the PARTIES expressly submit to the applicable laws and the
competent courts in Mexico City, Federal District, expressly giving up to the
privilege that could be given because their actual of future addresses or
because the location of their properties.

SIXTEENTH.- HEADERS. The PARTIES recognize that the headers of the clauses,
sections and subsections in which is divided this Agreement, are only written
for facilitate its reading, so this headers have a lack of any interpretative or
relative value.

Being consistent and agree with the content, the Members grant and sign this
Agreement in ten originals, in Zacatecas City, Zacatecas State, on September
5th, 2011, remaining a copy if this document on hand of each of the Members, and
the rest for its registrations on the Mining Public Record.

10

--------------------------------------------------------------------------------


ASSIGNORS   ASSIGNE           FINDER PLATA, S.A. DE C.V.                   Mr.
Gerardo Bustamante García   Mr. Juan Miguel Ríos Gutiérrez In its own right  
Legal Representative             /s/ Gerardo Bustamante García   /s/ Juan Miguel
Ríos Gutiérrez             Mr. Roberto Konishi Motta     In its own right      
          /s/ Roberto Konishi Motta                 Mrs. María Socorro Real
Carranza     In its own right                 /s/ María Socorro Real Carranza  
              Mr. Aurelio Rosales Real     In its own right                 /s/
Aurelio Rosales Real    

11

--------------------------------------------------------------------------------


Mr. Alberto Rosales Real In its own right     /s/ Alberto Rosales Real     Mr.
Miguel Rosales Real In its own right   /s/ Miguel Rosales Real     Mr. Jacob
Rosales Real In its own right   /s/ Jacob Rosales Real     For the minor María
José Rosales Real, her mother and legal representative Mrs. María Socorro Real
Carranza.     /s/ Mrs. María Socorro Real Carranza

CONSENT:

The undersigned, Mrs. Ana Luisa Rivera Rodriguez, spouse of Mr. Gerardo Garcia
Bustamante notes that after learning the contents of this Agreement, being
subject to the terms, provisions and conditions set forth herein, signature at
the bottom of this document, expressing consent and acceptance, recognizing the
obligation of it.

/s/ Mrs. Ana Luisa Rivera Rodriguez

12

--------------------------------------------------------------------------------